Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 22, 2015

The Court of Appeals hereby passes the following order:

A15D0339. CHRISTOPHER B. THOMAS v. THE STATE.

      In 1996, a jury found Christopher B. Thomas guilty of kidnapping and armed
robbery. The trial court sentenced him to twenty years to serve on the kidnapping
count and ten years to serve on the armed robbery count, to run consecutively. We
affirmed Thomas’s convictions on appeal. Thomas v. State, 238 Ga. App. 42 (517
SE2d 585) (1999). In 2015, Thomas filed a motion to correct a void sentence,
arguing that, in the absence of aggravating factors, the law required his sentences to
run concurrently, rather than consecutively. The trial court denied the motion, and
Thomas filed both a direct appeal and this application for discretionary appeal. We
dismissed Thomas’s direct appeal based upon his failure to raise a colorable void
sentence claim. See Case Number A15A1444 (decided on April 9, 2015). For the
same reason, this application for discretionary appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            04/22/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.